The offense is burglary; the punishment, confinement in the penitentiary for five years.
On the 27th of February, 1937, at 2 A. M., the place of business of Elmo Werlla was burglariously entered. Before the burglars could obtain any of Mr. Werlla's property a car stopped in front of the store. The occupants of the car testified that as they stopped their car they heard a pistol shot in the rear of the building. Sometime after noon of the same day a Mr. Bastian picked appellant up on a highway and carried him to the vicinity of the burglarized building. Appellant got out of the car and walked toward the railroad track. He was later apprehended by the officers. An examination disclosed he had been shot in the right hand. He was carrying a pistol at the time of his arrest. A witness for the State testified that he saw appellant and Howard Riddle, an accomplice witness, in Wharton, some distance away from the town of Altair where the burglarized building was located, on the 26th of February, 1937.
The foregoing is, in substance, the testimony relied upon by the State to corroborate Riddle, the accomplice witness.
Riddle testified that he and appellant had entered Mr. Werlla's place of business for the purpose of stealing his money. When a car parked in front of the building they fled. There was a wire fence back of the store, in which they became entangled as they attempted to run away. Before they could free themselves the witness' gun was accidentally discharged and a shot took effect in appellant's arm. He and appellant separated and did not meet again until the witness was lodged in jail sometime after the burglary. *Page 117 
We are unable to reach the conclusion that the testimony is sufficient to corroborate Riddle.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.